   Case 3:21-cr-00853-JLS Document 22 Filed 04/19/21 PageID.45 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF CALIFORNIA


THE UNITED STATES OF AMERICA,                      )       Case No.: 3:21-CR-0853-JLS
                                                   )
                                 Plaintiff,        )
                                                   )       ORDER CONTINUING MOTION
      v.                                           )       HEARING/TRIAL SETTING
                                                   )
FERNANDO GOMEZ-CERVERA                             )
                                                   )
                                 Defendant.        )
                                                   )
                                                   )




       Pursuant to joint motion and good cause appearing, IT IS HEREBY ORDERED that the

the Motion Hearing/Trial Setting in this matter shall be continued from April 23, 2021 to May 7,

2021 at 1:30 PM.

       For the reasons set forth in the joint motion, the Court finds that the ends of justice will

be served by granting the requested continuance, and these outweigh the interests of the public

and the defendant in a speedy trial. Accordingly, the delay occasioned by this continuance is

excludable pursuant to 18 U.S.C. § 3161(h)(7)(A).

       IT IS SO ORDERED.

Dated: April 19, 2021
